Exhibit FUND.COM INC. (FORMERLY KNOW AS MEADE TECHNOLOGIES INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007 FOR THE PERIOD FROM SEPTEMBER 20, 2007 (INCEPTION) T0 DECEMBER 31, 2007 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 CONSOLIDATED BALANCE SHEET 3 CONSOLIDATED STATEMENT OF OPERATIONS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENT OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the board of directors and shareholders of Fund.com Inc. f/k/a/ Meade Technology Inc. We have audited the accompanying balance sheet of Fund.com Inc. f/k/a/ Meade Technology Inc. as of December 31, 2007 and the related statements of operations, changes in stockholders’ equity and cash flows for the years ended December 31, 2007 and for the period September 20, 2007 (inception) through December 31, 2007.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Fund.com Inc. f/k/a/ Meade Technology Inc. as of December 31, 2007 and the results of its operations and its cash flows for the years ended December 31, 2007 and for the period September 20, 2007 (inception) through December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/ Jewett, Schwartz, Wolfe & Associates Hollywood, Florida April 10, 2 FUND.COM INC. (f/k/a MEADE TECHNOLOGY INC.) (A Development Stage Company) CONSOLIDATED BALANCE SHEET December 31, 2007 ASSETS CURRENT ASSETS Cash $ 603,558 Total current assets 603,558 Intangible Assets, net 9,999,500 Certificate of Deposit 20,138,333 TOTAL ASSETS $ 30,741,391 LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ 137,657 Advances from shareholders 77,150 Total current liabilities 214,807 TOTAL LIABILITIES 214,807 STOCKHOLDERS' EQUITY: Series A Preferred stock, $0.001 par value, 2,500,000 shares authorized; issued and outstanding 2,500 Common stock, $0.00001 par value,105,000,000 shares authorized; 34,050,000 shares issued and outstanding 338 Additional paid-in-capital 30,698,726 Accumulated deficit during the Development Stage (174,980 ) Total stockholders' equity 30,526,584 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 30,741,391 The accompanying notes are an integral part of these consolidated financial statements 3 FUND.COM INC. (f/k/a MEADE TECHNOLOGY INC.) (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH DECEMBER 31, 2007 Revenue $ - Costs of revenue - Gross profit - Operating expense 313,441 Loss from operations before interest income and provision for (benefit from) income tax 313,441 Interest income 138,461 Provision for (benefit from) income tax - 138,461 Net loss $ (174,980 ) Weighted Average Common Shares Outstanding: Basic and diluted 20,312,755 Earnings per share: Basic and diluted $nil The accompanying notes are an integral part of these consolidated financial statements 4 FUND.COM INC. (f/k/a MEADE TECHNOLOGY INC.) (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH DECEMBER 31, 2007 Preferred Stock Common Stock $.001 par value $.00001 par value Additional Retained Shares Amount Shares Amount Paid in Capital Earnings Total September 20, 2007 (inception) - $ - - $ - $ - $ - $ - Shares issued to founders 18,700,000 187 1,377 - 1,564 Issuance of shares through first private placement 2,500,000 2,500 5,000,000 50 9,997,450 10,000,000 Issuance of shares through second private placement 10,350,000 101 20,699,899 20,700,000 Net loss - (174,980 ) (174,980 ) December 31, 2007 2,500,000 $ 2,500 34,050,000 $ 338 $ 30,698,726 $ (174,980 ) $ 30,526,584 The accompanying notes are an integral part of these consolidated financial statements 5 FUND.COM INC. (f/k/a MEADE TECHNOLOGY INC.) (A Development Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH DECEMBER 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (174,980 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in assets and liabilities: Other assets (20,138,333 ) Accounts payable 137,657 Net cash used in operating activities (20,175,656 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of intangible asset (9,999,500 ) Net cash used ininvesting activities (9,999,500 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock 30,701,564 Advances from shareholders 77,150 Net cash provided by financing activities 30,778,714 INCREASE IN CASH 603,558 CASH, BEGINNING OF YEAR - CASH, END OF YEAR $ 603,558 Supplemental Disclosures Cash paid during the year for interest $ - Cash paid during the year for taxes $ - The accompanying notes are an integral part of these consolidated financial statements 6 NOTE 1 – ORGANIZATION The consolidated financial statements of Fund.com Inc. (f/k/a Meade Technologies Inc.) (the “Company”) include the accounts of its wholly owned subsidiaries, Fund.com Online Technologies Inc. (f/k/a Meade Online Technologies Inc.) (“FOT”), Fund.com Managed Products Inc. (f/k/a Meade Managed Products Inc.) (“FMP”) and Fund.com Capital Inc. (f/k/a Meade Capital Inc.) (“FC”). The year end for the Company and its wholly owned subsidiaries is December On September 20, 2007, the Company was incorporated in the state of Delaware.The Company is in its development stage and has not begun the process of operating this business.The Company is still in the process of researching and developing its business and raising capital. On September 27, 2007, FOT was incorporated in the state of Delaware. FOT is a wholly owned operating subsidiary of the Company and was established to acquire the domain name “fund.com” and other related intellectual property and assets.The subsidiary will be responsible for operating fund.com’s internet properties. On September 27, 2007, FMP was incorporated in the state of Delaware.FMP is a wholly owned operating subsidiary of the Company that focuses on asset management advisory services and related products. On September 27, 2007, FC was incorporated in the state of Delaware.FC is a wholly owned operating subsidiary of FMP that will serve as an investment vehicle for the purposes of making active (non-passive) investments in other financial institutions, fund management companies or, in certain instances, products offered or managed by either. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States of America.
